Exhibit 10.48

 

AGREEMENT

 

This Agreement is entered into by and between Mercury Interactive Corporation
(“Mercury”) and Doug Smith, the Chief Financial Officer of Mercury.

 

WHEREAS, the Securities Exchange Commission and a Special Committee of the Board
of Directors of Mercury (“Special Committee”) are conducting investigations
concerning possibly unlawful or otherwise actionable conduct with respect to
stock option practices, accounting for stock option grants, option exercises and
loans to executive officers, and related matters.

 

WHEREAS, Doug Smith, while expressly denying any wrongdoing, desires to enter
into this Agreement to give up any possibly inappropriate benefit he may have
received in connection with his option grants.

 

In consideration of the covenants undertaken and contained herein, the adequacy
of which is herein acknowledged, the parties agree as follows:

 

1. Doug Smith’s existing options will be re-priced to the closing price of
Mercury stock on the day in November 2001 that the grants were actually
determined.

 

2. To the extent that Doug Smith has exercised options, he will pay to Mercury
the difference between the exercise price of the options and the closing price
of Mercury stock on the day in November 2001 the grants were actually
determined.

 

3. If the date to be used as “the day the grants were actually determined”
cannot be reached by agreement between the Special Committee and Doug Smith
within 30 days of the execution of this agreement, the date (or the closest date
that can be determined) will be selected through an arbitration before JAMS, as
set forth below. Payment will be made to Mercury within 10 days of any agreement
between the Special Committee and Doug Smith or decision of the arbitrator.

 

4. Nothing contained in this Agreement shall be deemed as an admission by any
party.

 

AGREEMENT

  PAGE 1



--------------------------------------------------------------------------------

5. This Agreement shall not be deemed to constitute a waiver of any rights,
claims or defenses of any of the parties to this Agreement. This Agreement does
not constitute a release of any claims that either party may have against the
other, other than Mercury’s right to recover from Doug Smith the difference
between the price of his options as stated and the price on the date they were
actually determined.

 

6. This Agreement can be modified only in writing signed by the parties. The
Agreement shall constitute the entire understanding between the parties
concerning the subject matter of this Agreement and supersedes and replaces all
prior negotiations, proposed agreements, and agreements, written or oral,
relating to this subject.

 

7. Both parties agree to cooperate with the other in taking any steps required
to finalize this Agreement.

 

8. Both parties have cooperated in the drafting and preparation of this
Agreement. Hence, in any construction to be made of this Agreement, the same
shall not be construed against any party on the basis that the party was the
drafter.

 

9. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original, and all of which shall constitute one instrument.

 

10. In entering this Agreement, the parties represent that they have relied upon
the advice of their attorneys, who are attorneys of their own choice, and that
the terms of this Agreement have been completely read and explained to them by
their attorneys, and that those terms are fully understood and voluntarily
accepted by them.

 

11. To the fullest extent allowed by law, any controversy or claim arising out
of or relating to this Agreement shall be settled by binding and non-appealable
arbitration conducted in San Francisco, California, by an arbitrator selected in
accordance with the procedure set forth below. Doug Smith and Mercury shall
initially confer and attempt to reach agreement on the individual to be
appointed as the arbitrator from the panel of arbitrators maintained by the JAMS
office in San Francisco, California. If no agreement is reached, Doug Smith and
Mercury shall request from JAMS a list of five retired judges affiliated with
JAMS.

 

AGREEMENT

  PAGE 2



--------------------------------------------------------------------------------

Doug Smith and Mercury shall each alternately strike names from such list until
only one name remains, and such person shall thereby be selected as the
arbitrator. Except as otherwise provided for herein, such arbitration shall be
conducted in conformity with the procedures specified in the California
Arbitration Act (Cal. C.C.P. Sections 1280 et seq.). The arbitrator shall allow
the discovery authorized by California Code of Civil Procedure section 1283.05
or any other discovery required by law in arbitration proceedings. Also, to the
extent that anything in this Agreement conflicts with any arbitration procedures
required by applicable law, the arbitration procedures required by applicable
law shall govern. The arbitrator shall issue a written award that sets forth the
essential findings and conclusions on which the award is based. The arbitrator
shall have the authority to award any relief authorized by law in connection
with the asserted claims or disputes. The arbitrator’s award shall be subject to
correction, confirmation, or vacation, as provided by any applicable law setting
forth the standard of judicial review of arbitration awards.

 

Mercury and Doug Smith will share equally the arbitrator’s fees and any other
expense of conducting the arbitration. Each party will pay its own attorneys
fees and costs, except that the prevailing party will be entitled to
reimbursement from the opposing party or parties of its reasonable fees
(including attorney fees) and expenses he or it may incur in connection with
such arbitration. Any final decision of the arbitrator so chosen may be enforced
by a court of competent jurisdiction.

 

AGREEMENT

  PAGE 3



--------------------------------------------------------------------------------

I have read the foregoing Agreement, and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

 

MERCURY INTERACTIVE CORPORATION By:  

/s/ Clyde Ostler

--------------------------------------------------------------------------------

Title:   Special Committee Chairman Dated: October 31, 2005 DOUG SMITH By:  

/s/ Doug Smith

--------------------------------------------------------------------------------

Dated: October 28, 2005

 

AGREEMENT

  PAGE 4